        Case 1:18-cr-00601-PGG Document 303 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

               - against -
                                                                   ORDER
 NEREDIO-JULIAN SUCRE,
                                                               18 Cr. 601 (PGG)
                             Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the sentencing of Defendant Sucre, previously

scheduled for May 6, 2020 at 4:00 p.m., will now take place on May 6, 2020 at 10:30 a.m. The

parties are directed to dial (888) 363-4749 and to use access code 6212642. The press and public

may obtain access to the telephone conference by dialing the same number and using the same

access code.

Dated: New York, New York
       April 27, 2020
